Citation Nr: 1715885	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left foot disability and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 10 percent disabling since February 23, 2015, to include the period prior to February 23, 2015. 

4.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 10 percent disabling since February 23, 2015, to include the period prior to February 23, 2015.

5.  Entitlement to a compensable rating for a post-operative abdominal scar.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2015 rating decision the Veteran was granted service connection for radiculopathy of the right and left lower extremities and separate 10 percent evaluations were assigned effective February 23, 2015, the date of a VA examination.  The RO explained that the radiculopathy was due to her service-connected back disability.  Because the Veteran's radiculopathy of the left and right lower extremities is considered under the spinal rating criteria, such disabilities must also be adjudicated and are thus included on the title page.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

While treatment records have been added to the record since the most recent supplemental statement of the case, those records are related to the development of a separate, unappealed claim.  Moreover, these records, while relevant, are duplicative in nature as to the symptoms described by the Veteran.  As such, a remand is not warranted for original jurisdiction review.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a left foot disability was previously denied in the June 2002 and January 2004 rating decisions.  The Veteran did not appeal these decisions and they are therefore final.

2.  Evidence added to the record since the most recent final denial in January 2004 is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left foot disability.

3.  Throughout the appeal period, the Veteran's lumbar spine disability has not been manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks.

4.  Prior to February 23, 2015, the Veteran's lumbar spine disability was not manifested by neurological impairment in either the left or right lower extremity.

5.  Since February 23, 2015, the Veteran's lumbar spine disability was manifested by neurological impairment that approximated mild incomplete paralysis of the left and right sciatic nerve.

6.  Throughout the appeal period, the Veteran's abdominal scar has been painful.


CONCLUSIONS OF LAW

1.  The June 2002 and January 2004 rating decisions that denied service connection for a left foot disability are final.  38 U.S.C.A. § 7104 (b)(West 2014); 38. C.F.R. § 20.1100, 20.1104 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for a rating in excess of 40 percent for orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2016).

4.  Prior to February 23, 2015, the criteria for a compensable rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, DC 8520 (2016).

5.  Since February 23, 2015, a rating higher than 10 percent for mild radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, DC 8520 (2016).

6.  Prior to February 23, 2015, the criteria for a compensable rating for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, DC 8520 (2016).

7.  Since February 23, 2015, a rating higher than 10 percent for mild radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, DC 8520 (2016).

8.  The criteria for an increased 10 percent rating for a painful abdominal scar have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

With respect to the Veteran's increased rating claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a left foot disability in June 2002 and in January 2004.  The Veteran did not appeal these decisions or submit new and material evidence within one year and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board finds that the Veteran's claim to reopen the previously denied claims for service connection for a left foot disability meet the new and material evidence standard and the claim is thus reopened.

At the time of the last final denial in January 2004, the record included the Veteran's service treatment records and post-service VA treatment records.  Included in this evidence was a 1989 diagnosis of bilateral bunions, as well as a 1995 diagnosis on VA examination of bilateral flat feet with bunions.  The Veteran had not put forth her contentions as to why her left foot disability was related to her service.

Since the January 2004 final denial, new evidence has been received to include a new left foot disability diagnosis, that of metatarsalgia diagnosed on January 2016 VA examination.  Additionally, the Veteran put forth new contentions - she reported in various statements that she had a left foot bunion while in service that bothered her, however she did not seek treatment for the condition until years later when she experienced further discomfort.  The evidence reflects that she underwent a bunionectomy in December 1999.  These surgery treatment records do not appear to have been of record at the time of the 2004 RO denial.

The Board finds that the VA's duty to assist has been triggered to obtain a VA examination and opinion on the matter, and therefore the criteria set forth in Shade have been met.  Significantly, the Veteran has put forth new contentions with regard to her claim, and those contentions, when viewed alongside the medical evidence already of record, triggers the duty to assist.  Specifically, a November 1989 x-ray, dated just a year and a half following service separation, demonstrates a finding of bilateral bunions.  That record is consistent with the Veteran's new contentions that she suffered from a left foot bunion while in service.  Therefore, insomuch as a VA opinion is needed, the claim to reopen the previously denied claim for service connection for a left foot disability is allowed.
Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated as 40 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board finds that an increased rating for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the appeal period.  When reviewing the VA examinations, VA treatment records, and private treatment records, there is no indication that the Veteran suffered from ankylosis of the lumbar spine at any time during the appeal period.  To the contrary, on August 2010 and January 2016 VA examinations, forward flexion of the spine was to 90 degrees and extension of the spine was to 30 degrees.  On June 2015 VA examination, she had forward flexion to 60 degrees and extension to 15 degrees.

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court).  In reaching its decision, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.  The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine than in the knee.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disorder as there can be in a knee disorder.  Second, the Board notes that in this case although range of motion testing, as recorded in the various examination reports, does not specify whether the examination was done with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  There is no indication here that the Veteran suffers from ankylosis, or would suffer from ankylosis on passive verses active range of motion, or when nonweight-bearing a.k.a lying on the examination table.

Furthermore, the medical evidence does not reflect that the Veteran had been prescribed bedrest by a physician for 6 weeks or more at any given year during the appeal period due to her low back disability.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Board finds that prior to February 23, 2015, a compensable rating for radiculopathy of either the left or right lower extremity is not warranted.  Significantly, on August 2010 VA examination, the Veteran did not report any signs or symptoms in the lower extremities as related to her low back disability, and no such impairment was found on physical examination.  Such is consistent with the VA treatment records, showing that in June 2010, the Veteran reported back pain but did not report any neurological symptoms in her lower extremities.  Private treatment records show that in July 2012, she reported back pain, and denied any radiating pain.  In September 2013, she reported neck and back pain that radiated upwards (rather than downwards).  Straight leg raising was negative.  The Board notes that private physical therapy records show that a diagnosis of lumbar radiculopathy was made in August 2013.  However, those same records do not contain complaints of lower extremity symptoms nor medical findings to demonstrate any actual finding of radiculopathy in the lower extremities.  For instance, a January 2015 record from this same provider showed normal strength and tone in the lower extremities, and was otherwise negative for complaints related to the right or left lower extremity.  Thus, the record of diagnosis of radiculopathy is unsupported.  Accordingly, the Board finds that when reviewing the totality of the evidence prior to February 23, 2015, a compensable rating for neurological manifestations in the right or lower extremity is not warranted.

The Board notes that in mid-February 2015, the Veteran reported radiating pain from her back to her legs.  However, following physical examination, she was diagnosed with low back pain, only.  It was not until the following visit, in March 2015, that she was diagnosed with lumbar radiculopathy and started on Neurotonin.  As the Veteran is in receipt of a 10 percent rating for mild radiculopathy of the right and left lower extremities beginning February 23, 2015, the date she reported such symptoms to the VA in a written statement, no change in the date of this rating is warranted.

The Board further finds that a rating higher than 10 percent is not warranted for either lower extremity since February 23, 2015.  On August 2015 and January 2016 VA examinations, the Veteran's radiculopathy was assessed to be mild in degree, bilaterally.  In so concluding, the examiners took into account the physical findings on examination, as well as the Veteran's report of mild to moderate symptoms.  The remainder of the treatment records dated since February 23, 2015, do not support a higher rating for moderate neurological symptoms.  The Veteran has reported ongoing pain into her lower extremities, and such symptoms were taken into consideration by the two VA examinations of record when finding that her radiculopathy was mild in degree.

 The Board has determined that the Veteran is entitled to no more than a 40 percent disability rating for her lumbar spine disability under any of the applicable rating criteria.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against her claim for a higher rating.  Specifically, there is no indication that the Veteran's limitation of motion of the lumbar spine on flare-ups results in ankylosis of the spine.

Abdominal Scar

The Veteran is currently in receipt of a noncompensable rating for her abdominal scar.  

However, the Board finds that a 10 percent rating pursuant to DC 7804 is warranted.  

Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, a 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2).

In this case, the Veteran has reported that her abdominal scar, status post ectopic pregnancy, causes her to experience pain when she bends over, sits for too long of a time, or wears a belt or elastic waist band.  She reported pain related to her scar on August 2010 VA examination.  While the examiner concluded that the scar was not painful, it is unclear as to why the examiner came to that conclusion, as the Veteran reported pain at the time of her examination.

In that regard, the Veteran is competent to report that her abdominal scar is painful, and the Board has no reason to doubt her statements as they have been consistent throughout the appeal period.  Moreover, she is competent to report pain at the scar site.  Thus, the Board finds that she is both competent and credible in this instance.  Accordingly, the Board finds that a 10 percent rating for a painful scar is warranted.  

While the Veteran is rated under DC 7805, the Board finds that that code, as well as DC 7801 and 7802, do not afford the Veteran a higher or separate rating.

Extraschedular

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated that her low back disability and abdominal scar prevent her ability to obtain gainful employment, and the record does not otherwise raise such a claim.  Rather, the evidence reflects that the Vetera is currently employed in a full-time position.

The Board finds that referral for extraschedular consideration is not warranted.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The discussion above reflects that the Veteran's disability results in pain and irritation.  Additionally, the Veteran's lumbar spine disability and radiculopathy are reasonably contemplated by the rating schedule which provides disability ratings on the basis of painful motion, weakness, and other such factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran's lack of motion of the spine, pain of the spine, any spasm or weakness, or functional loss, is contemplated by the rating code. The same is true with regard to the radiating pain she feels in her lower extremities.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

New and material evidence having been received, the claim for service connection for a left foot disability is reopened.

A rating in excess of 40 percent for a lumbar spine disability is denied.

Prior to February 23, 2015, a compensable rating for radiculopathy of the right lower extremity is denied.

Since February 23, 2015, a rating in excess of 10 percent for mild radiculopathy of the right lower extremity is denied.

Prior to February 23, 2015, a compensable rating for radiculopathy of the left lower extremity is denied.

Since February 23, 2015, a rating in excess of 10 percent for mild radiculopathy of the left lower extremity is denied.

An increased 10 percent rating for an abdominal scar is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran contends that her left foot disability was caused or aggravated by her service.  She contends that she experienced a left foot bunion while in service but did not seek treatment until the bunion became more troublesome following service separation.  The service treatment record are negative for indication of a left foot bunion or other left foot symptoms.  The post-service treatment records reflect that in November 1989, approximately a year and a half following service separation, the Veteran was found to have a bilateral moderate bunion on x-ray.  Then, on September 1995 VA examination, the Veteran was diagnosed with bilateral flat feet with bunions.  In December 1999, the Veteran underwent a bunionectomy of the left foot, as well as surgery for hammertoes affecting toes 2-5.  A January 2016 VA examination diagnosed the Veteran with bilateral flatfeet, bunions, and metatarsalgia.  In light of this evidence, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's left foot disabilities were caused or aggravated by her service.  

Pes planus, which is flatfoot, can be a congenital or an acquired condition, and service connection cannot be granted if it is a congenital defect. 38 C.F.R. §§ 4.9, 4.57. Nevertheless, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability. Id. Therefore, the Veteran must be scheduled for a VA examination to determine the nature of her left foot disability before the claim can be decided on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the her left foot disabilities.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to address the following:

(a)  Specifically identify all diagnoses related to the left foot, to include bunion, flat foot, and metatarsalgia.

(b)  For any left foot disability diagnosed, is that condition congenital or acquired?  

(c) For any left foot disability that is determined to be a congenital defect, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service. If the answer is "Yes," please describe the resultant disability.

(d)  For any left foot disability that is determined to be acquired, is it at least as likely as not (50 percent or greater probability) that it had its onset in service or is otherwise etiologically related to active service?

The examiner should consider, and discuss as necessary, the following: (a) the Veteran's contention that she experienced a left foot bunion while in service but did not seek treatment until the bunion became more troublesome following service separation; (b) the absence of any indication of a left foot bunion or other left foot symptoms in service; (c) a November 1989 x-ray (approximately a year and half after separation) showing a moderate left foot bunion; (d) September 1995 VA examination with a diagnosis of bilateral flat feet with bunions; December 1999 bunionectomy of the left foot, as well as surgery for hammertoes affecting toes 2-5, and; (e) January 2016 VA examination diagnosed bilateral flatfeet, bunions, and metatarsalgia.  

A complete rationale must be provided for all opinions.  

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


